﻿Let me begin, Sir, by expressing, on behalf of my delegation, our warmest congratulations to Mr. von Wechmar on his election to the presidency of the thirty-fifth session of the General Assembly. This honour is well deserved by both him and his great country. It is a tribute to his own stature as a diplomat and his qualities of leadership, and to the role being played by the Federal Republic of Germany in the international arena.
132.	We also wish to pay a warm tribute to his predecessor, Ambassador Salim Ahmed Salim of the United Republic of Tanzania, a close and esteemed friend of Jamaica, who so ably guided the affairs of the General Assembly during the last regular session, as well as during two emergency special sessions and the recently concluded special session. We are proud of and greatly indebted to him, particularly for his contribution to improving the working procedures of the General Assembly. His patience, skill and forbearance were noteworthy and were appreciated by all of us.
133.	To the Secretary-General, Mr. Kurt Waldheim, my Government expresses its gratitude for yet another year of devoted and able service to the cause of international peace in these difficult times.
134.	Jamaica takes great pleasure in welcoming another newly independent sister Caribbean country, Saint Vincent and the Grenadines, to membership in this Organization. The continued evolution of the decolonization process in the Caribbean region is a matter of profound pleasure and satisfaction to us.
135.	We are forced by events, since we last met in this forum, to reflect even more profoundly on the current world situation. It gives no satisfaction to observe that the first year of the new decade has differed from the last of the old decade only in so far as the international system has slipped even deeper into crisis, as vision and creative action have been even more clearly shown to be absent.
136.	But even that assessment, accurate as it is, does not fully convey the gravity of the current situation, for it fails to reveal that not only a quantitative but indeed a qualitative retrogression is occurring in the international system. That is the measure of our condition today.
137.	Year after year, during the past decade, a recurring theme in this very hall has been the need to complement political independence with economic independence, and to complement political decolonization with economic liberation.
138.	But what do we find? Meeting as we are in the shadow of the eleventh special session—and I say "shadow" deliberately—we can only say with profound dismay and regret that little has changed. The establishment of new and equitable economic relations among States appears destined to remain for a long time a task deferred by an international community insensitive to its own enlightened self-interest. At the same time, other profoundly disturbing developments are occurring in the international system, developments which indicate that basic and fundamental political gains made by the developing countries in the post-colonial era are now also under assault.
139.	Jamaica firmly believes that it is neither an accident nor sheer coincidence that the international political climate is undergoing its most significant deterioration at precisely the time when international economic conditions are at their worst and when the need to restructure the international economic system is most compelling.
140.	The effects of this grave situation are now being felt with increasing force and are having deleterious consequences through the entire international system.
141.	The countries of the Caribbean greatly prize their political independence. This is so not only because we recognize political independence as a fundamental and basic right, but because of our harsh experience. The yoke of colonialism rested heavily and for a long time on the shoulders of our peoples. The vestiges still remain.
142.	Today our region stands at a critical juncture in its political and economic history. Our primary task is the economic reconstruction of post-colonial society. But, as our people seek to channel their energies and their skills in that direction, we find that that difficult task must be attempted in the context of outmoded international economic relations and institutions and increasingly under the heavy shadow of political and military developments which threaten our sovereignty and our freedom of action and choice, and seek to promote political dependency in new forms.
143.	It must be recognized by those who would seek to assert definitive influence on and to be the final arbiters of events in our region that this can ultimately only be the responsibility of the Caribbean peoples themselves. The Caribbean must become a zone of peace and tranquillity. That is why Jamaica once again calls upon all countries, particularly the super-Powers, to respect and accept the ideological plurality of the Caribbean region. That is not now the case. Consequently the task of the Governments and peoples of the region to build more just societies and to carry out social and economic reforms in the interest of the majority is made immeasurably more difficult.
144.	My Government is profoundly encouraged by the efforts to promote economic co-operation among the countries of Latin America. In June of this year the Government of Trinidad and Tobago established a facility for the countries of the Caribbean Community [CARICOM] on the basis of their purchases from that country of petroleum and petroleum products, fertilizer and asphalt. More recently the major oil exporters of our region, Venezuela and Mexico, have also established a programme to assist some oil- importing countries in Central America and the Caribbean. My Government warmly appreciates those actions by the Governments of Trinidad and Tobago, Venezuela and Mexico, and commends them as steps to be considered by other regions and institutions.
145.	The call for the establishment of the New International Economic Order was given full and formal expression at the historic Fourth Conference of Heads of State or Government of Non-Aligned Countries, held at Algiers from 5 to 9 September 1973 and at the sixth special session of the General Assembly, held in May 1974. At that time most of the developed countries adopted an attitude of either indifference or hostility to our proposals for change. They ignored the prognostications from our side about the dangers we would all face if the developed countries failed to take seriously the imperative need for change in the world economic order.
146.	A remarkable feature of the present time is the growing convergence of perceptions expressed by both the developed and the developing world when we discuss the global economic situation. We all agree that the prospects for our collective future are bleak indeed. But although we both tend to use the same vocabulary, the actions of the developed countries contradict their language and bear testimony to their continued resistance to changing the structure of the world economic system.
147.	Today all of us must accept the simple reality that survival has truly become a collective need. It is the concern of us all. The economic circumstances and problems of the North cannot be isolated from those of the South. However, some developed countries appear to believe that the developing world can be flattered by their willingness to engage us in a dialogue on co-operation for global survival while international economic affairs continue to be fashioned and managed as though they were the preserve of the rich world. If we had any doubts about that, the recently concluded eleventh special session of the Assembly has brought us face to face with the painful reality.
148.	At the current session of the General Assembly it is not sufficient merely to review the state of the North-South dialogue. What we need to do is to commit ourselves to action to take us out of the present impasse. Above all we must take steps to manage the process of change which is necessary if we are to achieve peace, equity and stability in the international order. We of the developing world here and now invite the industrialized countries to step forward with us.
149.	Jamaica remains convinced that the approach and the principles upon which the Group of 77 insisted at the special session are fundamental to the requirements of the global community and must not be compromised. The interrelationships between money and finance, commodity trade, energy, raw materials and food determine the global economic condition.
150.	We ought therefore, as sovereign Governments acting within the framework of a universal body, to ensure that, in the context of global negotiations, we fulfil our responsibility to deal with those problems, problems in respect of which specialized agencies and institutions have neither the universal status nor the global focus to formulate a coherent programme of policies and measures required at this time. Such a process, however much it may respect the functions and competence of various international institutions and forums, must overcome the separation and insulation of issues such as money and finance.
151.	Those issues, along with energy, represent the centre-piece of international concern today. They are in fact the life-blood of national and international economic activity and they must be placed at the centre of global negotiations.
152.	We are painfully aware of the sensitivities which surround the issues of money and finance. What is most striking is the degree to which the interests and institutions involved in this sphere are subjected to powerful and protective forces and the extent to which these have been insulated from the broad global dialogue and the emerging understanding of development and international economic relations.
153.	My Government does not believe that the international community can treat as sacrosanct an international monetary system and its institutions which adhere to diagnoses and prescriptions relevant to the time and circumstances of their establishment over three decades ago. The truth is that we need to demystify these matters.
154.	The international monetary system must be urgently brought into line with the complex realities of today's inter-national economic concerns and with the clearly evident needs and conditions of the developing countries. The call for such changes becomes more urgent every day, and developing countries are by no means alone in making it. That was most recently demonstrated at the South-North Conference on the International Monetary System and the New International Order, held at Arusha from 30 June to 3 July 1980.
155.	When we speak of questions such as the adjustment process and conditionality attached to drawings from IMF, we are not merely dealing with broad international and national factors. The practices and policies in those areas have an immediate and direct impact on the lives and prospects of individual human beings. We are urged by a number of international institutions and by many others, especially from industrialized countries, that we should attend to the interest of the less privileged in our countries. Yet, the policies and practices related to the adjustment process and to conditionality extract great sacrifices from the very same sectors of our populations.
156.	Jamaica believes that reforms would be in the interest of all countries, and would address one of the main problems now affecting the international economic system.
157.	Energy is perhaps the most important physical input for the productive and service sectors of the world economy. Two basic facts are evident in this context.
158.	First, hydrocarbons provide the main source of usable energy in today's world, and secondly, supplies of this non-renewable source will be exhausted in the foreseeable future. While the relative emphasis attached to either of these may vary from country to country, we are all greatly affected by both in the long run.
159.	The world community therefore has an obligation to deploy adequate financial and technological resources to tap potential sources of new and renewable energy. We must ensure that the United Nations Conference on New and Renewable Sources of Energy, scheduled for 1981, takes concrete action in this regard.
160.	The other major concern in energy relates to the availability of supplies to the oil-importing developing countries. Inflation in the global economy sustains the pressure on the price of oil and the capacities of those countries to achieve economic growth and development. It has been shown, for example, that a 4.5 per cent growth in the gross domestic product of a country in the industrialized world requires a corresponding proportionate increase in the demand for energy. However, in the case of the developing countries, the increase implied in the demand for energy, given the same percentage growth in gross domestic product, is nearer 6 per cent.
161.	It is clear, therefore, that on all counts the oil- importing developing countries require special assistance to enable them to meet the energy requirements consistent with their growth and development objectives.
162.	My delegation notes with special pleasure the efforts within the Organization of Petroleum Exporting Countries to transform the Special Fund into a bank to assist the developing countries. We note also the initiatives in the World Bank to strengthen its facilities for assisting developing countries with the exploration and development of their indigenous energy resources.
163.	But we must face squarely the question whether these efforts by themselves, commendable as they are, really address the fundamental issues of energy and development. The answer is clear and the prospects are not reassuring. Surely it must be the classic contradiction of our time that over $500 billion of the world's resources are annually devoted to the manufacture of arms, while the central banks in the oil-importing developing countries struggle to survive the economic dislocations caused by their accumulated balance-of-payments^ deficit, now running at $50 billion. And, while this situation persists, our countries are forced to reduce imports of food, fertilizer, drugs and vital raw materials to well below minimum required levels.
164.	The eleventh special session was intended to launch the global round of negotiations next year and to approve the International Development Strategy for the Third United Nations Development Decade. We reached consensus on the Strategy, but the text that emerged bears the harsh marks of resistance on the part of many industrialized countries to a really effective global effort. We failed to persuade the industrialized countries to join in what could have been a consensus on a text on the mechanisms for the global round of negotiations—a text which some developing countries, including Jamaica, found inadequate in expression of the vital role of the central conference. At the current session, the General Assembly must find a way to overcome these obstacles and begin to tackle with real purpose the social and economic problems which confront us all.
165.	Earlier this year, the international community took a step towards addressing the problem of price fluctuations and development issues in world commodity trade. My Government welcomes the Agreement establishing the Common Fund for Commodities, inadequate though it is. But, as we have stated before, this achievement merely provides a foundation upon which we should seek to build enduring structures to deal with the outstanding issues in world commodity trade.
166.	The predictions of serious economic difficulties, which some developed countries found convenient to ignore a few years ago, have become the reality of today.
167.	This General Assembly must now take full cognizance of the fact that the economic and financial crises facing the world and affecting in particular the developing countries can only be corrected by immediate and drastic action. Some are confronted with the problems now. The forecasts tell us that others will face them in turn tomorrow.
168.	The Independent Commission on International Development Issues—the Brandt Commission—presented the world with an analysis and a set of recommendations and proposals for the alleviation of poverty and the promotion of international peace and equity and stability. These do not represent the full measure of the call for the New International Economic Order. Nevertheless, they confirm the basic thesis of the developing countries that change is imperative: time is not on our side.
169.	The general lack of progress on international economic issues is paralleled by a serious worsening of the political climate.
170.	We note with profound concern that a particularly unwelcome development in the past year or so has been that, as tension in the international system has increased, the focus of concern among the major Powers has shifted decisively towards preoccupation with issues of ideological competition and great-Power rivalry. This has occurred at the expense of issues vital to the economic survival and development of the majority of nations.
171.	The super-Powers and major blocs must end now their dangerous journey into the past before they become mired so deeply that history will repeat itself as tragedy.
172.	The arms race continues unabated. The stalemate which marked last month the review of the non- proliferation Treaty,  the renewed calls for more sophisticated weapons and weapon systems, reflect the collapse of sanity and moderation and the bellicose spirit of our day.
173.	Jamaica believes that detente, which appears to be increasingly in jeopardy, must now be placed firmly and securely back on track if the best interests of the international community are to be served. In this respect, we welcome the imminent resumption of discussions between the Soviet Union and the United States on the deployment of tactical nuclear weapons in Europe and the reconvening of the Vienna Talks on Mutual Reduction of Forces, Armaments and Associated Measures in Central Europe. Above all, the early ratification of SALT II is essential.
174.	The defusing of the current international hostility is a matter of immediate concern to all the countries of the third world. Our respective regions continue to be the theatres in which great-Power rivalry and ideological competition take on their most concrete and destructive form as incendiary elements in regional conflicts and disputes.
175.	In this context, Jamaica notes with great concern the resurgence of the view that entire regions and areas of the globe—in Africa, in Asia and in Latin America—are considered fair game for the application of outmoded spheres of influence policies by great Powers as part of their arbitrary attempts to fit such areas into the confines of their perceived interests.
176.	It will be recalled that in an earlier era precisely such assumptions and policies so seriously threatened the independence, sovereignty and freedom of action of small and less powerful States that the non-aligned movement was founded as a countervailing force in the international system. Now, two decades later, despite the growth and dynamism of that great movement and despite its historic role as a vanguard in the democratization of international relations, policies and practices hostile to the principles and spirit of non-alignment appear to be on the ascendancy once again.
177.	We remain convinced that the policy of non- alignment offers the best hope for the preservation of the independence of developing countries and for peace in the international community. Jamaica stands firm in its commitment to the non-aligned movement and its policies.
178.	We have expressed in this and other forums our views on recent events in South-West Asia. It remains our concern that there should be an early return to normality, in the interest of stability in the region and the wider interest of international peace.
179.	In South-East Asia, the collective effort of States in that region is required in order to reduce tension and conflict and to establish a zone of peace.
180.	Differences between Iran and Iraq, two non-aligned States, have regrettably erupted into open conflict. The outbreak of fighting between those two neighbouring Islamic countries is a cause of great human suffering and has world-wide repercussions. Jamaica takes this opportunity to appeal to these two States to bring an end to hostilities and to resolve their dispute peacefully, in keeping with the Charter of the United Nations and the principles of the non-aligned movement.
181.	In the Middle East the crisis has deepened. The past year has seen developments which place further obstacles in the path of peace. We have seen Israel's continued promotion of illegal settlements; its measures intended to annex the eastern part of Jerusalem, and the continuation of its attacks on Lebanon, all in contravention of relevant resolutions of the Security Council.
182.	At the same time, the denial of the inalienable rights of the Palestinian people remains a painful reality. It is well established that at the core of the conflict is the tragedy of the Palestinian people. No peace can be effective or permanent which does not enable the Palestinian people to exercise its right to self-determination, independence and sovereignty, and which does not ensure the security of all States in the region.
183.	At this session we celebrate the twentieth anniversary of the adoption of the historic Declaration on the Granting of Independence to Colonial Countries and Peoples. The positive achievements of the United Nations in decolonization in those 20 years need no elaboration.
184.	The right of the people of Belize to self-determination and independence with territorial integrity has been re-affirmed by the United Nations on many occasions. The administering Power acknowledges that right. The people of Belize are ready and anxious to exercise it. Jamaica supports the proposal to be put forward at this session of the General Assembly so that we can act to ensure that the exercise of the right to independence by the people of Belize is no longer delayed, and that they may with confidence and the support of the world community enjoy that right. Guatemala should no longer be allowed to exercise a de facto veto and thus prolong the colonial status of a neighbouring State.
185.	It is a source of great joy to us that Zimbabwe has at long last been liberated and has already joined this Organization. The long years of suffering and sacrifice for justice and freedom were not in vain. The triumph of their cause appears to augur well for the struggle of the people of Namibia against the illegal and oppressive occupation of their country by racist South Africa. However, the chances of success by negotiated settlement are receding. Continued prevarication and refusal to co-operate on the part of South Africa must be firmly dealt with by the application of sanctions, as provided for in Chapter VII of the Charter.
186.	The continued refusal of influential members of the international community to support the application of sanctions against the racist minority regime in Pretoria reveals even more clearly the hypocrisy which informs their position on this question. Gross violations of international norms and conduct are punishable by sanctions. Some members of the international community appear to recognize this only when their immediate interests are directly threatened.
187.	No country has more consistently defied the decisions of the United Nations and the International Court of Justice than South Africa. We note with bitterness the behaviour of those States which are only too willing to avoid the application of sanctions here, despite the most flagrant and continued abuse.
188.	The widespread resistance of the oppressed people of South Africa to the abhorrent system of apartheid has assumed new dimensions. The brutality and savagery of police repression of protesters earlier this year are signs of the increasing desperation of the authorities. It is an affront to people of conscience that the apartheid regime continues to be sustained and strengthened by contacts with the outside world. Even worse is the fear aroused by the events of late last year that South Africa had become a nuclear Power. Those who have constantly disregarded the many warnings issued and the calls for terminating nuclear collaboration must face severe indictment for placing the nuclear weapon in the hands of a criminal regime.
189.	Despite the prevailing gloom there have been a few encouraging developments. Jamaica welcomes the reopening of dialogue between the two communities in Cyprus. We encourage the parties to approach the negotiations in a constructive spirit, to lay aside the grievances and antagonisms of the past, and to work together towards building a united and harmonious existence for all Cypriots.
190.	At the World Conference of the United Nations Decade for Women, held at Copenhagen from 4 to 30 July 1980, we reviewed and evaluated at the midpoint of the United Nations Decade for Women the progress made in implementing the recommendations of the World Conference of the International Women's Year, which was held at Mexico City from 19 June to 2 July 1975. In that sphere, much has been achieved during the first half of the decade. On the international front, there is the Convention on the Elimination of All Forms of Discrimination against Women, of which Jamaica is a signatory. The Voluntary Fund for the United Nations Decade for Women has been functioning since 1977 to the benefit of women and children in a number of countries.
191.	At the national level, we in Jamaica have implemented or are in the process of implementing most of the mandates which were adopted at the Conference through the World Plan of Action.  This we have done through legislative provisions and educational and social programmes, as well as the establishment of national machinery to deal with matters of specific concern to women and children.
192.	The Programme of Action adopted at Copenhagen, with its emphasis on equality, development and peace and on such issues as employment, health and education, is important in the continuing quest for the full recognition of the rights of women.
193.	A development of major significance is the progress achieved by the Third United Nations Conference on the Law of the Sea at its resumed ninth session at Geneva. From that meeting there has emerged a package on all the outstanding matters relating to the exploration and exploitation of the common heritage area. That package represents a compromise by all sides. It holds out the possibility that the adoption of a universal convention on the law of the sea is close at hand and that the tenth session of the Conference will be its last. We hope that nothing will occur to disturb that momentum.
194.	Jamaica reiterates its readiness to host the international sea-bed authority.
195.	In all our endeavours we should not fail to give attention to the interpersonal aspect of human affairs, which in the final analysis is the most fundamental. The way in which communities and nations regard each other is often quite different from the way in which individuals react to each other when they meet.
196.	Few areas of human activity are more charged with possibilities than travel and tourism, which is a rapidly growing international industry. No development is more spectacular than the growth of the technology, and its applications, in the field of communications.
197.	As we seek here and elsewhere to find ways of establishing peace and equity in relations between States and regions, we must equally search for ways of encouraging greater contact among peoples. That must be achieved on the basis of appreciation for different cultures and in a manner that facilitates the eradication of those notions of superiority, suspicion and hatred which still unduly influence so much of the relations among countries.
198.	My delegation calls on the United Nations system to give greater attention to tourism as a means of providing an impetus to global economic activity and to recognize it as a means for promoting better human understanding.
199.	It is a long-standing truism among historians that chronological devices such as decades are in many ways but artificial contrivances to which history and events often pay little heed. That has been amply demonstrated during the past year. The problems of the past have remained stubbornly with us, in many cases compounded and seeming even jess to admit of early solutions.
200.	As we have met in forum after forum to address the major political and economic problems of our time, the cascade of words has brought forth but a trickle of deeds. A verbal avalanche has yielded a veritable mound of inaction. Success continues to elude our grasp.
201.	But we must persevere. We must remain undaunted. We must stand firm for peace. We must stand firm against the exploitation of nation by nation, of man by man. From our achievements, though few, we must recognize the measure of the possible.
202.	Our obligation to history and to succeeding generations must be to redouble our efforts now to effect meaningful political and economic change new, even as the obstacles increase.
203.	The United Nations is the corner-stone of all our hope. It is here we must lay foundations for the future.
